       Case 2:20-cv-01619-WBV-KWR Document 1 Filed 06/04/20 Page 1 of 6



                          IN UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA


ANTONIO MULQUEENEY,                                    Case No.

       Plaintiff,                                      COMPLAINT FOR VIOLATIONS
v.                                                     OF:

CLAYTON AND MYRICK P.L.L.C. and                               Fair Debt Collection Practices Act
INTERNAL CREDIT SYSTEMS, INC.,                                [ 15 U.S.C. § 1692, et seq. ]

       Defendants.
                                                              DEMAND FOR JURY TRIAL


       Plaintiff Antonio Mulqueeney brings this action against Defendants Clayton and Myrick

P.L.L.C. and Internal Credit Systems, Inc. pursuant to the Fair Debt Collection Practices Act

(“FDCPA”), 15 U.S.C. § 1692 et seq.

                                JURISDICTION AND VENUE

       1.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331

and 15 U.S.C. § 1692k(d).

       2.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claim occurred in this Judicial District.

       3.      At all relevant times, Defendants conducted business within the State of Louisiana.

                                             PARTIES

       4.      Plaintiff Antonio Mulqueeney is a natural person and resident of New Orleans,

Louisiana.

       5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

       6.      Defendant Internal Credit Systems, Inc. (“ICS”) is a for-profit corporation

licensed to do and doing business in North Carolina.

       7.      ICS is an entity who acquires debt in default merely for collection purposes, and
       Case 2:20-cv-01619-WBV-KWR Document 1 Filed 06/04/20 Page 2 of 6



who at all relevant times was engaged in the business of directly or indirectly attempting to collect

a “debt” from Plaintiff, as defined by 15 U.S.C. § 1692a(5).

       8.      ICS is an entity who at all relevant times was engaged, by use of the mails

and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

U.S.C. § 1692a(5).

       9.      ICS is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       10.     Defendant Clayton and Myrick P.L.L.C. (the “Law Office”) is a for-profit

professional corporation licensed to do and doing business in North Carolina.

       11.     The Law Office is an entity who at all relevant times was engaged, by use of mail

and telephone, in the business of attempting to collect a “debt” from Plaintiff, as defined by 15

U.S.C. § 1692a(5).

       12.     The Law Office is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

       13.     The Law Office collects debts on behalf of ICS.

                                        ALLEGATIONS

       14.     Plaintiff’s alleged obligations arise from transactions in which the money,

property, insurance, or services that are the subject of the transactions were incurred primarily for

personal, family, or household purposes—namely, the purchase of an Anytime Fitness gym

membership in the amount of $425.30 (the “Debt”).

       15.     The Debt was in default when it was acquired by ICS.

       16.     ICS contracted with the Law Office to collect the Debt.

       17.     ICS was, at all times, aware of the Law Office’s collection methods and had


                                                  2
       Case 2:20-cv-01619-WBV-KWR Document 1 Filed 06/04/20 Page 3 of 6



control over how the Law Office conducted itself with respect to Plaintiff.

       18.     On December 30, 2019, the Law Office sent Plaintiff a letter demanding

payment of the Debt. A true and correct copy of the letter is attached hereto as Exhibit “A” (the

“Letter”).

       19.     The question of whether a collection letter is deceptive is determined from the

perspective of the “least sophisticated consumer.” Daugherty v. Convergent Outsourcing, Inc.,

836 F.3d 507, 511 (5th Cir. 2016).

       20.     15 U.S.C. § 1692e(3) prohibits a debt collector from using the false representation

or implication that any individual is an attorney or that any communication is from an attorney.

       21.     The Letter is on the letterhead of “CLAYTON AND MYRICK, PLLC

ATTORNEYS AT LAW.”

       22.     The letterhead lists the Law Office’s attorneys, including Robert Nauseef

who's photo-copied signature appears at the bottom of the Letter.

       23.     The Letter is a form collection letter sent to hundreds of consumers.

       24.     The Letter states that Nauseef was retained by creditor ICS.

       25.     The Letter states that it is from an “attorney debt collector.”

       26.     The Letter includes an ominous statement in bold-print that if “the debt is not

disputed within thirty (30) days, then I will assume it is valid and take action accordingly.”

       27.     Neither Nauseef or anyone employed by the Law Office played a professional

role as an attorney in the day to-day collection of Plaintiff’s alleged debt.

       28.     The Letter contains no disclaimer concerning the lack of attorney involvement in


                                                  3
       Case 2:20-cv-01619-WBV-KWR Document 1 Filed 06/04/20 Page 4 of 6



the collection of Plaintiff’s alleged debt.

        29.     The Letter misleads consumers into believing that there is meaningful

attorney involvement in the collection of the debt.

        30.     The least sophisticated consumer would likely be deceived in a material way

by Defendants’ conduct.

        31.     The least sophisticated consumer would likely be deceived into believing that

an attorney had meaningful involvement in the collection of the alleged debt.

        32.     The Law Office violated 15 U.S.C. § 1692e(3) by falsely implying that its

collection letter is a communication from an attorney.

        33.     Defendant’s conduct was the direct cause of actual damages to the Plaintiff for

which he now sues.



                                       COUNT I
                               VIOLATION OF 15 U.S.C. § 1692e
                                          ICS

        34.     Plaintiff repeats and re-alleges each factual allegation above.

        35.     ICS, by virtue of its status as a “debt collector” under the FDCPA, is liable

for the conduct of the Law Office—the debt collector it retained to collect on its behalf.

        36.     As a consequence of ICS’ status as a “debt collector”, Plaintiff is entitled to actual

damages and statutory damages from ICS for the Law Office’s conduct pursuant to 15 U.S.C. §

1692e(3).

                                       COUNT II
                               VIOLATION OF 15 U.S.C. § 1692e
                                                  4
      Case 2:20-cv-01619-WBV-KWR Document 1 Filed 06/04/20 Page 5 of 6



                                               Law Office

       37.         Plaintiff repeats and re-alleges each factual allegation above.

       38.         The Law Office violated 15 U.S.C. § 1692e(3) by falsely implying that its

collection letter was a communication from an attorney.

       39.         As a consequence of Defendant’s unlawful conduct, Plaintiff is entitled to actual

damages and statutory damages pursuant to 15 U.S.C. § 1692e(3).


                                        RELIEF REQUESTED

       WHEREFORE, Plaintiff Antonio Mulqueeney prays for the following relief:

             (a)      Adjudging that Law Office violated 15 U.S.C. § 1692e;

             (b)      Finding ICS liable for the Law Office’s violations of 15 U.S.C. § 1692e.

             (c)      Awarding the Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

             (d)      Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A),

                      in the amount of $1,000.00;

             (e)      Awarding Plaintiff reasonable attorneys’ fees and costs incurred in

                      this action pursuant to 15 U.S.C. § 1692k(a)(3);

             (f)      Awarding pre- and post-judgment interest as permissible by law; and

             (g)      Awarding such other and further relief as the Court deems proper.

                                            JURY DEMAND

       Plaintiff demands trial by jury on all issues for which a jury trial is allowed.




                                                     5
Case 2:20-cv-01619-WBV-KWR Document 1 Filed 06/04/20 Page 6 of 6



                             Respectfully submitted:

                             /s/ Jonathan M. Kirkland
                             ______________________________
                             KIRKLAND LAW LLC
                             One Galleria Blvd Suite 1900,
                             Metairie, LA 70001
                             P: (504) 370-9077
                             jmk@kirklandlw.com

                             Attorney for Plaintiff Antonio Mulqueeney




                                6
